DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-3, 5-6, 8-24, 26-28. The examined Claims are 1-3, 5-6, 8-24, 26-28, with Claims 1, 3, 5, 8, 10-11, 14, 16-17, 23-24, 27 being amended herein, and Claim 28 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections under 35 U.S.C 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 to specify, among other things, that the at least one cell connector or the terminal connection is of multi-layer form and includes a first layer and a second layer which sandwich the respective one of the connecting elements. Applicant has also mainly amended Claim 8 to specify that a filter and/or shield is provided at least in certain portions for improving electrical and/or electromagnetic compatibility. Applicant has also newly presented Claim 28 which specifies that the first layer is physically separate from the second layer.
	
	Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosures of both Federle and Nomoto (Pages 7-9 of Remarks).

	While Applicant’s aforementioned arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections are hereby withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier. Such claim limitation(s) is/are (emphasis added): “…at least one fixing means (22) for positioning on an external component” in Claim 12, and “…at least one fixing means (22), on the reinforcement element (19), for positioning on an electrical storage unit (11) or a battery module (100)” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to both Claims 12 and 24, the “fixing means” recited in each Claim will be interpreted as a recess, a clip connection, a detent connection, an adhesive connection, or material apertures based on [0016] and [0030] of Applicant’s instant Specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 12-16, 18-21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes).

Regarding Claims 1, 14, 28, Federle teaches a battery system (Abstract, [0001]). As illustrated in Figures 1-3, Federle teaches that the battery system comprises a battery module and a connecting device for electrically connecting a plurality of battery cells (2) (“electrical storage units”) ([0031]). As illustrated in Figure 3, Federle teaches that the connecting device comprises three carrier material layers (17) (“at least two insulation layers”) which are formed out of a mixture of epoxy resin and glass fiber (i.e. FR4 insulation material) ([0036]). As illustrated in Figures 1-3, Federle teaches that a plurality of “connecting elements” (6) are arranged between two respective carrier material layers ([0031]). As illustrated in Figure 3, each connecting element is, at least in part, electrically insulated to “an outside” due to being sandwiched between said two respective carrier material layers. As illustrated in Figure 1, each connecting element is configured, at a first end, for the electrical connection of the plurality of battery cells (e.g. via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding connecting element) ([0031], [0034]-[0035]).
	Federle does not explicitly teach that, at the first end, each connecting element has at least one cell connector structured in multi-layer form which is formed cohesively the connecting elements, wherein each given connecting element is sandwiched between first and second layers of the at least one cell connector, as instantly claimed. 
However, Yoon teaches a bus bar for use in a battery module (Abstract, [0002]). Yoon teaches that bus bars are utilized in context of battery electrical interconnections ([0006]). As illustrated in Figure 1B, Yoon teaches that the bus bar comprises a flat, base metal plate (111) ([0039]). Yoon teaches that the base metal plate is preferably formed of copper, given that copper is desirable from the standpoints of at least material and cost ([0043]).
Furthermore, Seto teaches a bus bar for use in a battery pack ([0001]). As illustrated in Figure 7, Seto teaches that the bus bar comprises a copper metal plate (32) at a first end thereof ([0038]-[0039]). As illustrated in Figures 7, 10, Seto teaches that the copper metal plate is cohesively provided with discrete and physically separated plating layers (34) un the upper and lower surfaces thereof ([0038]-[0039]). Seto teaches that the plating layers are formed out of nickel which provides enhanced corrosion resistance to the copper metal plate ([0039]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the connecting elements of Federle out of at least a base metal plate of copper, as taught by Yoon, given that a copper is desirable from the standpoints of at least material and cost when utilized in context of battery electrical interconnections.
Furthermore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would cohesively form, at the first end of each connecting element of Federle, as modified by Yoon, discrete and physically separated first and second nickel plating layers (“at least one cell connector” which is “configured for the connection of the electrical storage units”), as taught by Seto, respectively on the upper and lower surfaces of said first end (“the at least one cell connector” is of “multi-layer form and includes a first layer and a second layer which sandwich the respective one of the connecting elements”), given that the presence of such nickel plating layers would provide for enhanced corrosion resistance to the copper metal of said first end.

Regarding Claim 2, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, Federle teaches that each connecting element has, at a second end, a “connection contact” (i.e. the contact point of each connecting element, the position of which is considered to be at a “second end” of its respective connecting element, which directly interfaces with a plated through-hole (16)) that is configured to produce an electrically conductive connection with a component (15) (“an electronics unit”) of a battery management system (14) ([0032], [0037]).

	Regarding Claim 3, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3 of Federle, the connecting elements (and therefore the nickel plating layers) are arranged at an edge side on a carrier material layer and are surrounded, at least in certain portions, by at least one carrier material layer.

Regarding Claim 5, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3 of Federle, the carrier material layers of the connecting device are stacked on one another so as to be, at least indirectly, connected to one another such that the carrier material layers are cohesively connected to one another at least in certain portions (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components).

Regarding Claim 6, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Federle, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.


Regarding Claim 12, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that the recess cutouts interface with a connection element of a degassing device (“positioning on an external component”) ([0033]).

	Regarding Claim 13, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the electrical connections of the plurality of battery cells is achieved via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding connecting element (See Claim 1). Therefore, and in context of Federle, as modified by Yoon and Seto, said electrical connections would be achieved via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding nickel plating layer formed on a given connecting element (See Claim 1).
	Accordingly, a welded structure would therefore be positioned between said cell terminal and said nickel plating layer (i.e. the welded structure functions as an electrically conductive “contact element” arranged on the nickel plating layer). 

Regarding Claim 15, Federle, as modified by Yoon and Seto, teaches the instantly claimed connecting device of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach a method of producing the connecting device, wherein the method comprises steps a), b), and c).
However, and as illustrated in Figure 3 of Federle, the connecting elements (and therefore the plating layers) are positioned on a first carrier material layer (i.e. the lowermost carrier material layer (17) which directly interfaces with the lowermost surface of connecting element (6)). As illustrated in Figure 3 of Federle, a second carrier material layer (i.e. the middlemost carrier material layer (17) is arranged on the connecting elements (and therefore the nickel plating layers) and first carrier material layer so as to be cohesively connected with the first carrier material layer (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components). As illustrated in Figure 3, the first carrier material layer, second carrier material layer, and connecting elements form a sandwich-like structure, and the connecting elements function as an intermediate layer that is electrically insulated, at least in part, to an outside.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would recognize, or otherwise expect, that by virtue of constructing the overall connecting device of Federle, as modified by Yoon and Seto, especially in context of Figure 3 and the aforementioned characterization of Figure 3, a method comprising the instantly claimed steps a), b), and c) would necessarily be performed. Applicant is welcome, however, to provide explicit evidence as to why, despite the specific configuration of the connecting device of Federle, as modified by Yoon and Seto, and the structural configuration thereof as illustrated in Figure 3, a method comprising the instantly claimed steps would not have been performed.

Regarding Claim 16, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
 Furthermore, given that (1) each carrier material layer necessarily exhibits, to some degree, an inherent level of flexibility, and (2) the instant Claim does not explicitly define a level of flexibility required to be considered “of flexible form,” each carrier material may readily be described as being “of flexible form.”  

Regarding Claim 18, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Federle, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 19, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Federle, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 20, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that the connecting elements are of multi-layer form.
However, Yoon teaches a bus bar for use in a battery module (Abstract, [0002]). Yoon teaches that bus bars are utilized in context of battery electrical interconnections ([0006]). As illustrated in Figure 1B, Yoon teaches that the bus bar comprises a flat, base metal plate (111) ([0039]). Yoon teaches that the base metal plate is preferably formed of copper, given that copper is desirable from the standpoints of at least material and cost ([0043]). As illustrated in Figure 1B, Yoon teaches that the bus bar is multi-layered, wherein the base metal plate comprises a chromate layer (113) formed thereon ([0039]). Furthermore, Yoon teaches that the chromate layer, at a minimum, improves the corrosion resistance of the base metal plate itself and helps prevent discoloration of the base metal plate ([0043]-[0045]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the copper connecting elements of Federle, as modified by Yoon and Seto, such that they further comprises a chromate layer formed thereon (“the connecting elements (12) are of multi-layer form”), as taught by Yoon, given that the presence of a chromate layer would improve the corrosion and discoloration resistances of the connecting elements.

Regarding Claim 21, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the connecting elements of Federle, as modified by Yoon and Seto, comprise copper (See Claim 1).
Federle, as modified by Yoon and Seto, does not explicitly teach that the connecting elements are of multi-layer form and comprise aluminum, copper, or nickel.
However, Yoon teaches a bus bar for use in a battery module (Abstract, [0002]). Yoon teaches that bus bars are utilized in context of battery electrical interconnections ([0006]). As illustrated in Figure 1B, Yoon teaches that the bus bar comprises a flat, base metal plate (111) ([0039]). Yoon teaches that the base metal plate is preferably formed of copper, given that copper is desirable from the standpoints of at least material and cost ([0043]). As illustrated in Figure 1B, Yoon teaches that the bus bar is multi-layered, wherein the base metal plate comprises a chromate layer (113) formed thereon ([0039]). Furthermore, Yoon teaches that the chromate layer, at a minimum, improves the corrosion resistance of the base metal plate itself and helps prevent discoloration of the base metal plate ([0043]-[0045]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the copper connecting elements of Federle, as modified by Yoon and Seto, such that they further comprises a chromate layer formed thereon (“the connecting elements (12) are of multi-layer form”), as taught by Yoon, given that the presence of a chromate layer would improve the corrosion and discoloration resistances of the connecting elements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes) and Kawaguchi et al. (US 2014/0098501).

Regarding Claim 8, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that a filter and/or shield, as instantly claimed, for improving electrical and/or electromagnetic compatibility is provided at least in certain portions.
	However, Kawaguchi teaches a cover lay film for a printing wiring board (Abstract, [0002]). As illustrated Figure 7, Kawaguchi teaches a printed wiring board (40) comprising a main body (50), wherein the cover lay film (10) is stacked on the upper surface of the printed wiring board ([0129]-[0130]). As illustrated in Figures 1-6, Kawaguchi teaches that the cover lay provides an electromagnetic wave shielding function (due, at least in part, to the presence of a electromagnetic shielding layer (12) therein) thereby helping prevent malfunction of electric circuits or electronic parts ([0124]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would stack an electromagnetic wave shielding cover layer film (“a filter and/or shield for improving electrical and/or electromagnetic compatibility is provided at least in certain portions”), as taught by Kawaguchi, on the upper surface of the connecting device of Federle, as modified by Yoon and Seto, given that such a film would enhance the electromagnetic shielding of the connecting device to thereby help prevent malfunctions of electric circuits or electronic parts.
	Given that said electromagnetic wave shielding cover layer film is stacked on the connecting device, it is considered that said cover layer film is “cohesively connected” to at least one carrier material layer (i.e. “cohesively” connected insofar as each carrier material layer, as well as said cover layer film,  is part of an integrated and unified stack of components, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components).

Claims 9, 17, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes) and Lee (US 2011/0268996).

Regarding Claim 9, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that the connecting device comprises at least one reinforcement element provided for stiffening purposes.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Yoon and Seto, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes”) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Regarding Claim 17, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Although the constituent layers of the connecting device are stacked on one another (See Figure 3 of Federle), Federle, as modified by Yoon and Seto, does not explicitly teach that the carrier material layers are welded or adhesively bonded to one another, at least in certain portions.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises a battery connecting device which comprises an insulating layer (10), wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]). As illustrated in Figures 1-2, 4, Lee teaches that constituent and stacked layers (e.g. the insulating layer and the reinforcement unit) of the connecting device are adhesively bonded via an adhesive layer (55) ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would adhesively bond together the stacked, constituent layers of the connecting device of Federle, as modified by Yoon and Seto, via adhesive layers, as taught by Lee, given not only because the constituent and stacked layers of a battery connecting device may be further adhered to one another via adhesive layers, as taught by Lee, but also because the provision of such adhesive layers would strengthen the overall structure of the connecting device as a whole. 
Accordingly, given that the instant Claim does not require the claimed insulation layers to be adhesively bonded to one another in a direct fashion, the carrier material layers of Federle, as modified by Yoon and Seto and Lee, would therefore be adhesively bonded to one another in an indirect fashion.

Regarding Claim 22, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that the connecting device comprises at least one reinforcement element provided for stiffening purposes, wherein the at least one reinforcement element is provided between the carrier material layers (i.e. the two respective carrier material layers as described previously in Claim 1).
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Yoon and Seto, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes,” wherein such an orientation would necessarily comprise a reinforcement unit arranged between at least the two respective carrier material layers as described previously in Claim 1) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Regarding Claim 24, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 22, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that the recess cutouts interface with a connection element of a degassing device ([0033]).
	Accordingly, said plurality of recess cutouts would, in context of Federle, as modified by Yoon and Seto, be positioned on (at least indirectly) the reinforcement unit.

Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes) and Fritz (US 2016/0043448).

Regarding Claim 10, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that the nickel plating layers each have at least one deformation element for elastic deformation purposes.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors (116), wherein each cell connector comprises a compensation region (160) which allows for elastic deformation to occur between different regions of each cell connector ([0136]). Fritz teaches that the compensation region not only allows for relative movement across the cell connector to occur during electrochemical cell operation, but also allows for the compensation of tolerances when the system itself is assembled ([0136]). As illustrated in Figure 5, Fritz teaches that each compensation region is composed of at least five corrugations (162) ([0137]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each connecting element (and therefore its corresponding nickel plating layer) of Federle, as modified by Yoon and Seto, such that they each comprise a compensation region comprising at least five corrugations (each of which is a “deformation element”) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each connecting element to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Regarding Claim 23, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that the nickel plating layers each have five deformation elements for elastic deformation purposes, wherein at least one deformation element is of undulating or polygonal design.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors (116), wherein each cell connector comprises a compensation region (160) which allows for elastic deformation to occur between different regions of each cell connector ([0136]). Fritz teaches that the compensation region not only allows for relative movement across the cell connector to occur during electrochemical cell operation, but also allows for the compensation of tolerances when the system itself is assembled ([0136]). As illustrated in Figure 5, Fritz teaches that each compensation region is composed of at least five corrugations (162) ([0137]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each connecting element (and therefore its corresponding nickel plating layer) of Federle, as modified by Yoon and Seto, such that they each comprise a compensation region comprising at least five corrugations (“five deformation elements for elastic deformation purposes” which are of “undulating” design) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each connecting element to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes) and Okamoto et al. (US 2014/0295225).

Regarding Claim 11, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Yoon and Seto, does not explicitly teach that at least one electrical resistance for measuring a voltage drop is arranged on at least one connecting element.
However, Okamoto teaches a battery module (Abstract, [0002]). As illustrated in Figures 2, 4, and 6, Okamoto teaches that the battery module comprises a connecting device which comprises a plurality of connecting members (15), wherein a voltage detection terminal (21) is arranged on each connecting member ([0052]-[0063]). As illustrated in Figure 6, each voltage detection terminal includes structures which function as an electrical resistance for measuring the voltage drop associated with a respective battery cell ([0058]-[0053]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further arrange a voltage detection terminal (“at least one electrical resistance” for “measuring a voltage drop”), as taught by Okamoto, on each connecting element of Federle, as modified by Yoon and Seto, given that the provision of such voltage detection terminals would allow voltage drops associated with respective battery cells to be measured.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Yoon (US 2009/0297939) and Seto et al. (WO 2014024430, using the provided English machine translation for citation purposes) and Eckl et al. (US 2015/0180098).

	Regarding Claims 26-27, Federle, as modified by Yoon and Seto, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, a “film” may be defined as “a thin covering or coating” (See, for example, https://www.merriam-webster.com/dictionary/film). Accordingly, and as illustrated in Figure 3 of Federle, the carrier material layers are interpreted as being “like” a thin covering or coating (and therefore the carrier material layers are “film-like” in nature).
Federle, as modified by Yoon and Seto, does not explicitly teach that the carrier material layers each comprises aluminum oxide.
	However, it is first noted that while Federle teaches that the carrier materials are formed out of a mixture of epoxy resin and glass fiber (i.e. FR4 insulation material), Federle does not explicitly teach that the carrier materials must only be formed of said mixture or are only capable of being formed out of said mixture.
	Furthermore, Eckl teaches an energy storage device (Abstract, [0001]). As illustrated in Figure 2, Eckl teaches that the device comprises a plurality of battery cells (1-1, 1-2) which are connected to multi-layered printed circuit boards (7, 8) ([0045]). As illustrated in Figure 2, Eckl teaches that each printed circuit board comprises an insulation layer (7-3, 8-3) therein ([0046]-[0047]). Eckl teaches that as opposed to being formed of a synthetic material (e.g. epoxide resin), each insulation layer may instead be made out of an electrically insulating ceramic material such as aluminum oxide ([0049]). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form each carrier material layer of Federle, as modified by Yoon and Seto, out of aluminum oxide, as taught by Eckl, given that aluminum oxide is an electrically insulating ceramic material which may specifically be utilized as an alternative to an insulating synthetic material (e.g. a mixture of epoxy resin and glass fiber as in Federle, as modified by Yoon and Seto) in the formation of an insulation layer of a printed circuit board, as taught by Eckl.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729